DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 4/18/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guins (US 4,657,611 A) in view of Chapman, Jr (US 5,508,083 A).
	Regarding claim 21, Guins teaches a method of forming a board comprising forming flutes/corrugation in one board (i.e., medium) and fixed/attaching another fluted/corrugated board there to wherein the flutes of one medium are not aligned with the flutes in the other board (col 3, lines 5-37; claims 1-3, figs 1, 7-9) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method for making a board product, comprising forming a first medium from a first paper having a machine direction and cross direction, the first medium formed to have one or more non-corrugated flutes aligned with the machine direction of the first paper; and forming a second medium from a second paper having a machine direction and a cross direction, the second medium having one or more flutes aligned with the cross direction of the second paper; and affixing the first medium to the second medium such that the flutes of the first medium are affixed incongruent to not aligned with the flutes of the second medium.
	With regard to the limitation “non-corrugated;” it would have been obvious to one of ordinary skill in the art at the time of invention to use another known method (e.g., embossing) to form the flutes in the process of Guins. 
Guins fails to suggest underlying fibers aligned in the machine direction, the first medium formed to have one or more non-corrugated flutes aligned with the underlying fibers.
Chapman, Jr. teaches forming a paperboard with flutes formed in a machine direction that align with the fibers oriented in a machine direction, and as a result of the alignment of the fibers, the paperboard has a greater strength in the machine direction than it does in the cross-machine direction (i.e., 90 degrees to the machine direction) (col 1, line 56 - col 2, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chapman, Jr., to, align the fibers in the machine direction and align the one or more non-corrugated flutes with the underlying fibers in the first medium in the process of Guins; so that the flutes in the medium are formed in the machine direction and the flutes are aligned with underlying fibers in the medium resulting in a paperboard that has a greater strength in the machine direction.
	Regarding claims 22-25, Guins suggests adhering (e.g., use of adhesive) a facing to the first medium; adhering a facing to the second medium; adhering the first medium directly to the second medium; adhering a facing to the first medium and adhering the facing to the second medium such that the facing is affixed between the first medium and the second medium (col 4, lines 10-19; figs 7-8; claims 1,3).
Regarding claims 26-28, the mediums are embossed, scored, and/or corrugated (i.e., known in the alternative/equivalent methods for forming flutes via rolls or dies) (figs 1, 5, 7 and 8). Furthermore, Chapman, Jr. broadly suggests the use of dies to form the flutes which would have broadly suggested to one of ordinary skill in the art at the time of invention corrugating, embossing, or scoring dies (abstract).
Regarding regards claims 29 and 30, it would be obvious to one of ordinary skill in the art at the time of invention to apply the conventional E or C sized flutes in order to form the board of whatever thickness is supplied by these different sized flutes.
Regarding claim 31, Guins teaches a method of forming a board comprising forming flutes/corrugation in one board (i.e., medium) and fixed/attaching another fluted/corrugated board there to wherein the flutes of one medium are not aligned with the flutes in the other board (col 3, lines 5-37; claims 1-3, figs 1, 7-9) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method for making a board product, comprising embossing a first medium from a first paper having a machine direction and cross direction, the first medium formed to have one or more non-corrugated flutes aligned with the machine direction of the first paper; and corrugating a second medium from a second paper having a machine direction and a cross direction, the second medium having one or more flutes aligned with the cross direction of the second paper; and affixing the first medium to the second medium such that the flutes of the first medium are perpendicular to the flutes of the second medium.
	With regard to the limitation “non-corrugated;” it would have been obvious to one of ordinary skill in the art at the time of invention to use another known method (e.g., embossing) to form the flutes in the process of Guins. 
Guins fails to suggest underlying fibers aligned in the machine direction.
Chapman, Jr. teaches forming a paperboard with flutes formed in a machine direction that align with the fibers oriented in a machine direction, and as a result of the alignment of the fibers, the paperboard has a greater strength in the machine direction than it does in the cross-machine direction (i.e., 90 degrees to the machine direction) (col 1, line 56 - col 2, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chapman, Jr., to, align the fibers in the machine direction and align the one or more non-corrugated flutes with the underlying fibers in the first medium in the process of Guins; so that the flutes in the medium are formed in the machine direction and the flutes are aligned with underlying fibers in the medium resulting in a paperboard that has a greater strength in the machine direction.
Regarding claims 32-35, Guins suggests adhering (e.g., use of adhesive) a facing to the first medium; adhering a facing to the second medium; adhering the first medium directly to the second medium; adhering a facing to the first medium and adhering the facing to the second medium such that the facing is affixed between the first medium and the second medium (col 4, lines 10-19; figs 7-8; claims 1,3).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783